IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39922

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 338
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STEPHEN PAUL WILSON,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years with a minimum period
       of confinement of four years for felony domestic violence and consecutive
       indeterminate five-year sentence for aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Stephen Paul Wilson was convicted of felony domestic violence, Idaho Code §§ 18-
918(2), 18-903(a); and aggravated assault, I.C. § 18-901(a). The district court imposed a unified
sentence of ten years with a minimum period of confinement of four years for domestic violence
and a consecutive indeterminate sentence of five years for assault. Wilson appeals, contending
that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentences are affirmed.




                                                   2